Case: 15-13996   Date Filed: 08/28/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13996
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:14-cv-00035-WTH-PRL



LLEWELLEN FERNANDO SMITH,
a.k.a. Llewelen F. Smith,

                                                           Petitioner-Appellant,

                                   versus

WARDEN, FCC COLEMAN - LOW,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 28, 2017)

Before ED CARNES, Chief Judge, JULIE CARNES and JILL PRYOR, Circuit
Judges.

PER CURIAM:
              Case: 15-13996     Date Filed: 08/28/2017    Page: 2 of 2


      Leland H. Kynes, appointed counsel on appeal for Llewellen F. Smith in this

appeal from the dismissal of Smith’s 28 U.S.C. § 2241 habeas petition, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and the dismissal of Smith’s

§ 2241 petition is AFFIRMED.




                                           2